Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is issued in response to amendment filed 11/20/2020.
	Claims 1-20 are pending.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10339128. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claimed invention drawn to the same novelty as shown in the table below;

Instant Application
10339128
Claim 1, A computer-implemented method comprising: obtaining an indication that a verification check is to be performed for a configuration management database (CMDB) configuration item, the CMDB configuration item being an information technology asset of a computing environment and being previously discovered as part of a CMDB configuration item discovery procedure for a CMDB system, the CMDB configuration item 




Markush group
Claims 8, 14, and 19, where a single claim defines alternatives of a Markush group as recited in claims 8, 14, and 19 “consisting of” the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)    all alternatives have a common property or activity; AND
(B) (1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. The phrase "significant structural element is shared by all of the alternatives" refers to cases where the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase "recognized class of chemical compounds" means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohno et al. (Kohno hereinafter) US Patent application Publication No. 20100115520 filed Oct. 30, 2009 and published May 6, 2010.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

obtaining an indication that a verification check is to be performed for a configuration management database (CMDB) configuration item, the CMDB configuration item being an information technology asset of a computing environment and being previously discovered as part of a CMDB configuration item discovery procedure for a CMDB system, the CMDB configuration item being previously discovered on a hosting component hosting the CMDB configuration item, the discovery procedure providing configuration data associated with the CMDB configuration item, and the configuration data stored as part of CMDB configuration information of the CMDB system (Para. 0094, wherein the a detection range corresponds to indication to verify check, the software detected corresponds to technology asset previously discovered, the not register corresponds to be performed since it is not yet registered, Kohno);
performing a verification check of the CMDB configuration item, the verification check being tailored to the CMDB configuration item, and the performing the verification check comprising using the configuration data provided by the discovery procedure to target at least one inquiry to the hosting component (Para. 0095, wherein the determination of information being update corresponds to perform a verification, Kohno); and 
determining an updated status of the CMDB configuration item based on performing the verification check (Para. 98, Kohno).
In addition claim 11, recites;
	A computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method (Fig. 1B, Kohno).

	a memory; and a processor in communication with the memory (fig. 1B, Kohno).
	Regarding Claims 2, 12, and 17, Kohno disclose a method wherein the updated status indicates whether the CMDB configuration item remains in existence or whether the CMDB configuration item has changed (Para. 0098, wherein replacing the value corresponds to changed, Kohno).
	Regarding Claims 3, 13, and 18, Kohno disclose a method further comprising, based on a response to the at least one inquiry indicating that the CMDB configuration item is no longer in existence or has changed, updating CMDB configuration information about the CMDB configuration item to reflect for the CMDB system the updated status of the CMDB configuration item, the updated status being that the CMDB configuration item is non- existent or has been changed (Para. 0128, Kohno).
	Regarding Claims 4, and 14, Kohno disclose a method wherein the CMDB configuration item comprises a data file, and wherein the verification check uses a file path indicated in configuration data associated with the data file to determine whether the data file still exists, wherein the method further comprises, based on determining that the data file no longer exists, updating the CMDB configuration information to identify the data file as being dormant or deleted (Fig. 8A, Para. 0162, Kohno).
	Regarding Claims 6, and 16, Kohno disclose a method wherein the CMDB configuration item comprises a software component, the hosting component hosting the software component (Para. 0094, wherein the hardware correspond to the server and the software corresponds to software component, Kohno) comprises a server, and the configuration data associated with the CMDB configuration item comprises a main instance path to the software component (Para. 
	Regarding Claims 7, and 17, Kohno disclose a method wherein based on determining that the main instance path does not exist on the server, the software component processes are not running on the server, and the one or more expected active network address and port combinations are not active or listening on the server, the method further comprises updating the CMDB configuration information about the software component to identify the software component as being dormant (Para. 0114, wherein the instance inactive corresponds to being dormant, Kohno).  
	Regarding Claim 8, Kohno disclose a method wherein based on determining that the main instance path does not exist on the server, the software component processes are not DE920160020US02Page 22 of 28running on the server, or the one or more expected active network address and port combinations are not active or listening on the server (Para. 114, wherein the inactive corresponds not active, Kohno), the method further comprises performing at least one from the group consisting of: updating the CMDB configuration information about the software component to identify the software component as being stopped or damaged, and gathering data about each of the software component processes that are running on the server (Para. 0121, Kohno).

	Regarding Claims 10, and 20, Kohno disclose a method further comprising: determining whether the CMDB configuration item comprises one or more additional CMDB configuration items; and based on determining that the CMDB configuration item comprises one or more additional CMDB configuration items, repeating, for each additional CMDB configuration item of the one or more additional CMDB configuration items, the performing the verification check of the additional CMDB configuration item and the determining the updated status of the additional CMDB configuration item (Para. 0132, wherein the repeating of the process corresponds to repeat for each additional CMBD as further described in Fig. 5D, Para. 0133, and 5E, Para. 0134. Kohno).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. (Kohno hereinafter) US Patent application Publication No. 20100115520 filed Oct. 30, 2009 and published May 6, 2010 in view of Ogata et al. (Ogata hereinafter) US Patent Application Publication No. 20140297342 filed March 26, 2014 and published Oct. 2, 2014.

Regarding Claim 5, 19, Kohno disclose all the limitations as stated above. However, Kohno doesn’t explicitly disclose wherein the CMDB configuration item comprises a data file, and wherein the verification check uses a hashing technique to determine whether the data file has been modified, and wherein the method further comprises, based on determining that the data file has been modified, obtaining updated content of the data file from the hosting component hosting the data file. On the other hand, Ogata discloses wherein the verification check uses a hashing technique as shown in Para. 73. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ogata teaching in the Kohno system. Skilled artisan would have been motivated to make such modification to identify the update based on the hash value as stated in Para. 73.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 

Examiner disagrees. Kohno disclose a method of identifying a CI unit as shown in Fig. 1, step 102, which is further described in Para, 0112, corresponds to obtaining an indication and Para. 0126, wherein the method of verifying the job detection, since it verifies the job completion or if there is a conflict which corresponds to verification check is to be performed for a configuration management database (CMDB) configuration item as disclosed in Para. 0083, wherein the configuration management database corresponds to the claimed configuration management database, Para. 0085 wherein the data model defining the CI data as an asset such as IBM configuration-management-database data which corresponds to the CMDB configuration item being an information technology asset of a computing environment and Para. 0100, wherein the discovery table 106 stored which corresponds to being previously discovered as part of a 
With respect to applicant argument regarding claim 11, as shown in Para. 0091 the applied art disclose a computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method.
	With respect to applicant argument regarding claim 16, the applied art disclose a memory; and a processor in communication with the memory as shown in Fig. 1B.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 15, 2021